07/31/2019
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                        Assigned on Briefs February 12, 2019

           STATE OF TENNESSEE v. AUSTIN ANDREW MORSE

               Appeal from the Criminal Court for Davidson County
                    No. 2015-B-1509 Steve R. Dozier, Judge
                    ___________________________________

                          No. M2018-00430-CCA-R3-CD
                      ___________________________________

Defendant, Austin Andrew Morse, was indicted by the Davidson County Grand Jury for
six counts of aggravated child abuse, four counts of aggravated child neglect, and four
counts of aggravated child endangerment. Pursuant to a plea agreement, Defendant
pleaded guilty to two counts of aggravated child neglect. The remaining counts were
dismissed. It was agreed that Defendant’s sentences would be served concurrently with a
70 percent release eligibility date. The trial court would determine the length of the
sentences. Following a sentencing hearing, the trial court imposed sentences of 19 and
21 years for Defendant’s convictions. In this appeal as of right, Defendant contends that
the trial court abused its discretion in imposing the length of his sentences. Having
reviewed the entire record and the briefs of both parties, we affirm the judgments of the
trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and TIMOTHY L. EASTER, JJ., joined.

Bernard F. McEvoy, Nashville, Tennessee, for the appellant, Austin Andrew Morse.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Pamela Anderson,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

Sentencing hearing

       In July 2014, Amber Leedy rented a room from Defendant and lived there with her
two-year-old son, J.D. Defendant lived there with his girlfriend Ashley Pesterfield and
her four children, two of whom were fathered by Defendant. Ms. Leedy testified that
Defendant cared for the children while she and Ms. Pesterfield worked as prostitutes.
Ms. Leedy gave Defendant all of the money she made as a prostitute, and Defendant gave
her heroin. She testified that Defendant, in the children’s presence, abused substances,
including “[h]eroin[ ], crack, pills, weed . . . pretty much everything you can name.” Ms.
Leedy testified that at some point, she began noticing bruises on her son. She asked
Defendant about the bruises, and he told her that J.D. and another child were “playing
rough.” Ms. Leedy also noticed that some of her son’s hair was missing and that he
seemed to have pain in his arms and legs. Ms. Leedy testified that she wanted to take the
child to the doctor, but Defendant “told [her] that he wanted [the] bruises to go away
before so that he wouldn’t get in trouble for it.”

        Carmella Duke, Ms. Leedy’s mother, testified that on August 5, 2014, she
received a phone call from Ms. Leedy. Ms. Duke heard a female voice in the background
telling Ms. Leedy that she needed to take her son to the hospital or he would die. Ms.
Duke then heard a male voice say that Ms. Leedy would not take the child anywhere.
Ms. Duke drove to Ms. Leedy’s residence and knocked on the door for 30 minutes before
she was allowed to enter. When she entered, she asked Defendant where her grandson
was, and Defendant told her that he did not know. Ms. Duke began opening doors and
found her grandson in a bedroom. She testified that he held his arm over his face in a
protective manner and whispered, “I be good, I be good.” He was wearing only a diaper,
and his mouth was bleeding. Ms. Duke told Defendant that she was taking the child and
that Defendant was “going to jail.” Ms. Duke pushed past Defendant and exited the
house. She was met by emergency responders, who had been contacted by Ms. Leedy.
J.D. and two other children who were present in the home were transported to the
hospital. J.D. had severe bruising and swelling around his eyes. He also had two
fractured arms, a pelvic fracture, and a large patch of hair missing from the top of his
head.

        Ashley Pesterfield testified for Defendant. She testified that in December 2008,
she and her two daughters moved in with Defendant. She testified that Defendant
“basically took it upon himself to help [her] and be a father to [her] kids. . . .” Ms.
Pesterfield testified that Defendant “worked hard” and they “lived very nice.” She
testified, “[m]e and my girls had everything we needed.” Defendant and Ms. Pesterfield
had a daughter born in 2011 with Down Syndrome. Ms. Pesterfield testified that
Defendant “was the perfect father by her” and that he was very involved in her
caretaking.

       Ms. Pesterfield testified that she began taking prescription pain medication
following a serious car accident in 2011. She testified that she had “problems [ ] with
addiction” since childhood, but that she had remained sober since her release from
incarceration for a prior conviction in Texas. She testified that when she was prescribed
                                          -2-
pain medication following the accident that “it was like starting my – my addiction all
over again.” Defendant also developed an addiction to pain medication.

       In the summer of 2014, Ms. Pesterfield met Ms. Leedy and offered to rent her a
bedroom because Ms. Pesterfield “was trying to help [Ms. Leedy] out basically.” Ms.
Pesterfield knew that Ms. Leedy was a heroin addict. Ms. Pesterfield acknowledged that
she also used heroin. She testified that she rode with Ms. Leedy and sold heroin while
Ms. Leedy engaged in prostitution.

       Ms. Pesterfield testified that Ms. Leedy was messy and “unsanitary.” She testified
that Ms. Leedy “was real nonchalant” about J.D., and that “[s]he would make comments
like, he was a methadone baby, that’s why he cried so much.” Ms. Pesterfield testified
that Ms. Leedy “definitely neglected” her son. Ms. Pesterfield testified that she noticed
bruises on J.D.’s back and forehead and that he looked “like he ha[d] the flu.” Ms.
Pesterfield told Ms. Leedy that she needed to take him to a doctor, and Ms. Leedy
responded that she did not want to take him to a doctor because she was afraid he would
be removed from her custody. Ms. Pesterfield testified that J.D. was with Ms. Leedy
most of the time, but that Defendant cared for him “three or four nights” a week. Ms.
Pesterfield testified that she never saw Defendant harm a child. She described Defendant
as “humble and caring.”

        On August 5, 2014, Ms. Pesterfield accompanied Ms. Leedy when she went to
prostitute herself. Afterward, they bought heroin and went to Walmart to buy diapers.
Defendant was alone with the children while they were gone. Ms. Pesterfield testified
that J.D. did not have any injuries to his mouth before they left.

       Ms. Pesterfield acknowledged that she and Defendant were substance abusers and
that they “sold drugs daily.” She acknowledged that they used drugs in the presence of
the children who lived in the home. Police found drug paraphernalia and prescription
painkillers that were not prescribed to anyone living in the residence. Ms. Pesterfield
acknowledged that her young daughters, who were fathered by Defendant, had tested
positive for cocaine and morphine and that the children had previously been removed
from their custody.

        Following the sentencing hearing, the trial court entered a written order in which
the trial court found that five enhancement factors applied to Defendant’s sentence: 1)
Defendant had a history of criminal convictions or criminal behavior; 2) the victim was
particularly vulnerable because of age or disability; 3) Defendant treated a victim, or
allowed a victim to be treated, with exceptional cruelty; 4) Defendant previously failed to
comply with the conditions of release; and 5) Defendant abused a position of private trust
in a manner that facilitated the commission of the offense. See T.C.A. § 40-35-114(1),
                                           -3-
(4), (5), (8), and (14). The trial court found no mitigating factors applicable to
Defendant’s sentence. The trial court sentenced Defendant to serve 19 and 21 years’
incarceration for his two convictions, and the trial court ordered Defendant’s sentences to
be served concurrently.

Analysis

        Defendant contends that the trial court departed from the purposes and principles
of the Sentencing Act in imposing his sentences. Specifically, Defendant asserts that the
trial court misapplied various enhancement factors and failed to apply mitigating factors
in reaching its decision. The State responds that the evidence supports the trial court’s
application of enhancement factors and decision not to apply any mitigating factors.

        Our standard of review of the trial court’s sentencing determinations is whether
the trial court abused its discretion, and we apply a “presumption of reasonableness to
within-range sentencing decisions that reflect a proper application of the purposes and
principles of our Sentencing Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The
party challenging the sentence on appeal bears the burden of establishing that the
sentence was improper. T.C.A. § 40-35-401 (2017), Sentencing Comm’n Cmts. In
determining the proper sentence, the trial court must consider: (1) the evidence, if any,
received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by
the parties on the mitigating and enhancement factors set out in Tennessee Code
Annotated sections 40-35-113 and -114; (6) any statistical information provided by the
administrative office of the courts as to sentencing practices for similar offenses in
Tennessee; (7) any statement the defendant made in the defendant’s own behalf about
sentencing; and (8) the result of the validated risk and needs assessment conducted by the
department and contained in the presentence report. See T.C.A. § 40-35-210; State v.
Taylor, 63 S.W.3d 400, 411 (Tenn. Crim. App. 2001). The trial court must also consider
the potential or lack of potential for rehabilitation or treatment of the defendant in
determining the sentence alternative or length of a term to be imposed. T.C.A. § 40-35-
103 (2017).

       Trial courts are “required under the 2005 amendments to ‘place on the record,
either orally or in writing, what enhancement or mitigating factors were considered, if
any, as well as the reasons for the sentence, in order to ensure fair and consistent
sentencing.’” Bise, 380 S.W.3d at 698-99 (quoting T.C.A. § 40-35-210(e)). Under the
holding in Bise, “[a] sentence should be upheld so long as it is within the appropriate
range and the record demonstrates that the sentence is otherwise in compliance with the
purposes and principles listed by statute.” Id. at 709-10.
                                           -4-
      We conclude that the trial court properly sentenced Defendant. Defendant was
convicted of two counts of aggravated child neglect of a child under the age of eight, a
Class A felony. As a Range I offender, Defendant’s sentencing range was 15 to 25 years
by operation of law. T.C.A. §§ 39-15-402(b), 40-35-112(a)(1). The trial court
considered the relevant principles and sentenced Defendant to within range sentences of
19 and 21 years for his convictions.

       The record reflects that the trial court considered five enhancement factors in
determining Defendant’s sentences. The trial court found no mitigating factors.
Defendant challenges the trial court’s consideration of four enhancement factors.
Defendant does not challenge the trial court’s consideration of enhancement factor (4),
that the victims were particularly vulnerable. See T.C.A. §40-35-114(4). The record
supports consideration of the four enhancement factors that Defendant challenges.

        Relevant to enhancement factor (1), the pre-sentence report admitted as an exhibit
at the sentencing hearing reflects that Defendant had four prior criminal convictions.
Additionally, Ms. Pesterfield and Ms. Leedy testified that Defendant used and sold drugs.
This evidence is sufficient to support the trial court’s consideration of this enhancement
factor. We note that “the application of a single enhancement factor is sufficient to
justify the imposition of the maximum sentence in the range.” State v. James Moore, No.
W2015-01483-CCA-R3-CD, 2016 WL 7654955, at *5 (Tenn. Crim. App. Aug. 23,
2016), no perm. app. filed.

        Defendant also contends that the trial court failed to consider his allocution, in
which Defendant expressed his remorse, and that the trial court failed to consider
Defendant’s potential for rehabilitation in mitigation. However, the trial court’s written
order specifically states that it considered the “extensive proof” presented by both parties
at the sentencing hearing, including Defendant’s allocution.

       We conclude that the trial court properly sentenced Defendant. The trial court
considered the relevant principles and sentenced Defendant to a within-range sentence for
each conviction. As such, Defendant is not entitled to relief.

                                     CONCLUSION

       Based on the foregoing, the judgments of the trial court are affirmed.

                                   ____________________________________________
                                   THOMAS T. WOODALL, JUDGE

                                           -5-